Judge IIise
delivered the opinion oi the Court.
The complainant asks for a divorce from the defendant upon the ground alone, of abandonment, avoiding with commendable delicacy, a resort to charges against his wife of any improper or criminal conduct, until she, urged apparently, by a mischievous and revengeful spirit, in her answer and cross bill, regardless of feeling or character, charges the complainant with meanness, cruelty, and degrading and improper conduct, resists his application for a divorce, and demands one herself. The complainant then, in answer to defendant’s cross bill, exasperated, no doubt, by the charges of dishonorable conduct contained therein, indulges in a spirit of recrimination, and attempts to make it appear that defendant first made his life miserable by her light, frivolous, and indelicate conduct, and then abandoned him without any sufficient cause.
The Court below, granted the defendant a divorce upon her cross bill, and dismissed the bill of complainant, erroneously, in the opinion of this Court. From the testimony in the cause, it is manifest that discord and discontent, poisoned the peace, and disturbed the union of these parties — and that in this, as in most other cases of the sort, the conduct of both was imprudent, hasty, and improper. But this Court is satisfied, that the defendant, when her own light and imprudent behavior is considered, had no adequate cause for her voluntary abandonment of the complainant. The proof shows that she made it a rule in the society of others, to treat her husband not only with coldness, but with absolute contempt; and that she persisted, contrary to his ro-*211quest, and when she saw how galling and painful it was to his feelings, to receive the attentions and seek and enjoy the society of one Seymour, and thus show a marked preference for him over her own husband.— The complainant, by an amount and character of proof which commands belief and conviction, has. shown himself to he an honest, upright man, of sober, business habits, of a steady temper, and of amiable disposiiion; others, the friends of the defendant, it is true, say he had a jealous and irritable nature, but the contrary of this is proven by such a number of disinterested and intelligent witnesses, that it is presumed the opinions of the form erare perhaps colored by partiality and prejudice; and upon the whole case, the opinion is formed, that complainant was more entitled to relief than the defendant.. - The abandonment for one year without sufficient cause, is established by the proof, in the opinion of this Court, and the matters that were improperly disclosed in the complainant’s answer to defendant’s cross bill, Which seems to have caused the lower Court to refuse relief to him, were drawn from him when, stung and irritated by the charges heaped upon him by defendant.
Porter Sf Smith, and Wilson <£* Logan, for plaintiffs; Bullitt for defendant.
Wherefore the decree óf the Court below, dismissing the complainant’s bill, is reversed, and the causéis remanded with directions that a decree be rendered divorcing the complainant from the defendant, entirely dissolving the marriage contract between them, and restoring the complainant to all the privileges of a single or unmarried man.